OPINION ON APPELLANT’S PETITIONS FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant pled nolo contendere and was convicted by the trial court of possession of ¿obscene material. A fine of $1,000 was assessed in each of the eleven cases. Appellant’s convictions were affirmed. Video News, Inc. v. State, 781 S.W.2d 411 (Tex.App.—Houston [1st], 1989).
Appellant raises one ground for review. We agree with the Court of Appeals that this ground does not mandate reversal. However, as is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning or language employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).
*357With this understanding, we refuse appellant’s petition for discretionary review.
CLINTON, J., would grant.